Citation Nr: 0911725	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-32 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back condition.



REPRESENTATION

Veteran represented by:	Atlantic County Veterans' 
Services



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to 
January 2005 with additional active duty for training service 
from September 1998 to June 1999, and National Guard service. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a back condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

A hearing loss disability is not present is either ear.


CONCLUSION OF LAW

The criteria for establishment of service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an April 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information, what evidence will be obtained by VA.  The 
letter also advised the Veteran of the evidence needed to 
establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records and VA examination reports.  Moreover, in a July 2008 
correspondence, the Veteran indicated that he had no other 
relevant information or evidence to submit to substantiate 
his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran was an active 
participant in the claims process by submitting argument and 
responding to notices.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran was afforded a VA audiological examination during 
June 2007.  The Veteran indicated that he was exposed to 
noise from car bombs, machine gun fire, grenade launchers and 
cargo trucks while in Iraq.  The Veteran denied occupational 
or recreational noise exposure.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
20
LEFT
20
20
25
30
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 100 percent in the left ear.  
The examiner indicated that the summary of the audiological 
test results was clinically normal hearing in the right ear 
and hearing loss not disabling in the left ear.

To summarize, the evidence fails to reveal he currently 
suffers from a hearing loss disability pursuant to the 
provisions of 38 C.F.R. § 3.385.  For the purposes of 
applying VA laws, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The findings on VA 
examination did not meet those requirements for either ear.  
Thus, he does not have a hearing loss disability for VA 
purposes.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

For the reasons set forth above, the claim for service 
connection for hearing loss must be denied.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for hearing loss disability 
is denied.




REMAND

Concerning the Veteran's claim for service connection for a 
back condition, the Board notes that the Veteran made 
complaints of back problems during February 2004 and January 
2005.  The Veteran was scheduled for VA examinations for his 
back on two occasions, but has indicated that he did not 
receive notification of such.  of which he indicated he was 
not informed about.  Thus, the Veteran should be afforded a 
VA examination to determine if he has a current back 
disability and, if so, if this back condition is related to 
his active service. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As a final matter, the Board notes that the Veteran submitted 
a VA Form 9 during October 2007, in which he indicated that 
he was appealing all issues on the statement of the case 
(back condition and hearing loss) but also listed claims for 
entitlement to service connection for left/right carpal 
tunnel syndrome, bronchial asthma and tinnitus.  However, 
service connection was granted for these conditions in the 
August 2007 rating decision.  It is unclear whether the 
Veteran was attempting to appeal the evaluations assigned for 
these disabilities.  Such matter should be clarified.  If the 
Veteran indicates it was his intent to appeal the evaluations 
assigned to his bilateral carpal tunnel syndrome, bronchial 
asthma and/or tinnitus, then a statement of the case should 
be issued on any of those issues he identifies as being 
appealed.  After the RO has issued the statement of the case, 
the claim(s) should be returned to the Board only if the 
veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 
 
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and 
addresses of all medical care providers who 
treated him for a back condition since his 
discharge from service.  After securing the 
necessary release, the RO/AMC should obtain 
these records.  In addition, relevant 
treatment records from the New Jersey VA 
Health Care System dating since August 2007 
should be obtained.

2.  Schedule the veteran for a VA spine 
examination to determine the whether the 
Veteran suffers from a chronic back 
disorder and if so, whether such is 
related to his active military service.  
The claims folder must be made available 
to and be reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  For any back disability found, 
the examiner should express an opinion as 
to whether it is more likely, less likely, 
or at least as likely as not that the 
disability had its onset in service or is 
otherwise related to service.  A rationale 
for any opinions should be provided. 

3.  The RO/AMC should contact the Veteran 
to clarify whether his October 2007 VA 
Form 9 was an attempt to appeal the 
evaluations assigned to his service 
connected left carpal tunnel syndrome (10 
percent), right carpal tunnel syndrome (10 
percent), tinnitus (10 percent), and 
bronchial asthma (30 percent).  If he 
responds affirmatively with respect to any 
of the issues, a statement of the case 
should be provided on the appealed 
issue(s), so that the Veteran may have the 
opportunity to complete an appeal (if he 
so desires) on the issue(s).  The issue(s) 
should only be returned to the Board if a 
timely substantive appeal is received.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the claim for service connection for a 
back condition remains denied, the Veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


